Per Curiam.
The consent judgment, in so far as it pertained to the sale of the land, was an interlocutory order in the cause, and has validity because of the approval of the judge, and was subject to modification by *652the judge like any other such order, provided it did not infringe upon the rights of the parties. See Fowler v. Winders, 185 N. C., 105, 116 S. E., 177. Compare Coburn v. Comrs., 191 N. C., 68, 131 S. E., 372.
No encroachment upon rights of parties appears. Hence, the judgment will be
Affirmed.